10-3366-cv
     Richards-Byers v. N.Y.C. Dep’t of Fin.


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.


          At a    stated term of the United States Court of Appeals
     for the       Second Circuit, held at the Daniel Patrick
     Moynihan     United States Courthouse, 500 Pearl Street, in
     the City      of New York, on the 30th day of November, two
     thousand     eleven.

     PRESENT:
              Dennis Jacobs,
                   Chief Judge,
              José A. Cabranes,
              Debra Ann Livingston,
                   Circuit Judges.
     _________________________________________

     Yvonne Richards-Byers,

                  Plaintiff-Appellant,

                  v.                                              10-3366-cv

     New York City Department of Finance,
     City of New York,

              Defendants-Appellees.*
     _________________________________________


           *
           The Clerk of Court is directed to amend the official
     caption as shown above.
     FOR APPELLANT:          Yvonne Richards-Byers, pro se,
                             New York, NY.

     FOR APPELLEES:          Larry Sonnenshein and Andrew S.
                             Wellin, for Michael A. Cardozo,
                             Corporation Counsel of the City
                             of New York, New York, NY.


 1       Appeal from a judgment of the United States

 2   District Court for the Southern District of New York

 3   (Daniels, J.).

 4

 5       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

 6   ADJUDGED, AND DECREED that the judgment of the District

 7   Court is AFFIRMED.

 8

 9       Plaintiff-Appellant Yvonne Richards-Byers,

10   proceeding pro se, appeals from the District Court’s

11   grant of summary judgment for Defendants-Appellees the

12   City of New York and the City of New York’s Department

13   of Finance (collectively, the “Defendants”) on Richards-

14   Byers’s complaint brought under Title VII of the Civil

15   Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17.

16   Richards-Byers alleges retaliation by the Defendants

17   (and her coworkers) for her confidential 2002 Equal

18   Employment Opportunity (“EEO”) interview in support of a

19   coworker.   We assume the parties’ familiarity with the


                                 2
 1   underlying facts, procedural history of the case, and

 2   issues on appeal.

 3       We review de novo a district court’s grant of

 4   summary judgment, with the view that “[s]ummary judgment

 5   is appropriate only if the moving party shows that there

 6   are no genuine issues of material fact and that the

 7   moving party is entitled to judgment as a matter of

 8   law.”   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d
9   292, 300 (2d Cir. 2003).   A plaintiff bears the initial

10   burden of proving a prima facie case of retaliation.

11   See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110

12   (2d Cir. 2010) (discussing McDonnell Douglas Corp. v.

13   Green, 411 U.S. 792 (1973)).    To establish a prima facie

14   case of retaliation, a plaintiff must demonstrate that

15   (1) “she participated in an activity protected by Title

16   VII,” (2) “her participation was known to her employer,”

17   (3) “her employer thereafter subjected her to a

18   materially adverse employment action,” and (4) “there

19   was a causal connection between the protected activity

20   and the adverse employment action.”    Kaytor v. Elec.

21   Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010).     Because

22   Richards-Byers failed to establish a prima facie case,

23   we affirm.

24

                                 3
 1   [1] Richards-Byers has offered little beyond her own

 2   speculation that any of her coworkers actually knew

 3   about her confidential interview.   She does not contend

 4   that anyone told anyone else about the interview, and no

 5   coworkers ever indicated to her that they knew about the

 6   interview.   Accordingly, in this instance, a jury could

 7   not draw a reasonable inference of retaliation.

 8   [2] Richards-Byers claims that she was not promoted and

 9   received numerous adverse transfers, all in retaliation

10   for her EEO interview, but she has not shown a causal

11   connection between those events and the interview.     Even

12   her first transfer -- which was closest in time to the

13   interview -- occurred more than a year later.     There is

14   no circumstantial evidence that she was treated

15   differently from any similarly-situated employee, there

16   is no direct evidence of retaliatory animus, and such

17   attenuated temporal proximity cannot support an

18   inference of retaliatory intent.    See Gordon v. N.Y.C.

19   Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000); see also

20   Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273

21   (2001); cf. Gorman-Bakos v. Cornell Co-op Extension of

22   Schenectady Cnty., 252 F.3d 545, 554–55 (2d Cir. 2001)

23   (collecting cases).

24

                                 4
 1       The same is true of Richards-Byers’s claim that she

 2   was not promoted to positions in 2004 and 2005.     See

 3   Breeden, 532 U.S. at 273 (“Action taken . . . 20 months

 4   later suggests, by itself, no causality at all.”). This

 5   is especially true of the 2004 position, which was

 6   filled by the woman whose claim was the subject of

 7   Richards-Byers’s 2002 EEO interview.

 8       At best, the remaining allegations of failure to be

 9   promoted are “mere conclusory allegations” that “cannot

10   by themselves create a genuine issue of material fact”

11   to withstand summary judgment.   See Fletcher v. Atex,

12   Inc., 68 F.3d 1451, 1456 (2d Cir. 1995) (internal

13   quotation marks omitted).

14

15       We have considered all of Richards-Byers’s

16   additional arguments and find them to be without merit.

17   Accordingly, the judgment of the District Court is

18   AFFIRMED.

19
20                          FOR THE COURT:
21                          Catherine O’Hagan Wolfe, Clerk

22




                                 5